  Case: 4:19-cv-03295-CDP Doc. #: 9 Filed: 10/27/20 Page: 1 of 2 PageID #: 38




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

KEITH L. BLACKWELL,                     )
                                        )
      Movant,                           )
                                        )
      v.                                )     No. 4:19 CV 3295 CDP
                                        )
UNITED STATES OF AMERICA,               )
                                        )
      Respondent.                       )

              MEMORANDUM AND ORDER OF DISMISSAL

      Movant Keith L. Blackwell filed this motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255, challenging the bases upon which his sentencing

range was determined under the United States Sentencing Guidelines and

requesting that his sentencing range be recalculated in accordance with newly

developed law, which would result in a lesser term of imprisonment. On

September 2, 2020, I granted Blackwell’s motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A) in the underlying criminal case, reducing his sentence to

time served. I entered an amended judgment that same date. United States v.

Keith Lamar Blackwell, Case No. 4:13CR465 CDP (E.D. Mo. Sept. 2, 2020)

(Memo. & Order, ECF 115; Judg., ECF 116).

      In view of Blackwell’s sentence being reduced to time served, he has

completed his sentence and has been released from custody on the underlying
  Case: 4:19-cv-03295-CDP Doc. #: 9 Filed: 10/27/20 Page: 2 of 2 PageID #: 39




action. His motion to vacate, set aside, or correct sentence is therefore moot. Lane

v. Williams, 455 U.S. 624 (1982). And Blackwell has failed to show cause why

this case should not be dismissed as moot. (See Order, ECF 8.)

        Accordingly,

        IT IS HEREBY ORDERED that movant Keith L. Blackwell’s motion to

vacate, set aside, or correct sentence under 28 U.S.C. § 2255 [1] is dismissed as

moot.

        IT IS FURTHER ORDERED that all motions which remain pending in

this action [5] are denied as moot.




                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE


Dated this 27th day of October, 2020.




                                         2
